Name: Regulation (EU) 2016/1625 of the European Parliament and of the Council of 14 September 2016 amending Regulation (EC) No 1406/2002 establishing a European Maritime Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international law;  migration;  EU institutions and European civil service;  cooperation policy;  information and information processing;  transport policy;  natural environment
 Date Published: nan

 16.9.2016 EN Official Journal of the European Union L 251/77 REGULATION (EU) 2016/1625 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 September 2016 amending Regulation (EC) No 1406/2002 establishing a European Maritime Safety Agency (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) National authorities carrying out coast guard functions are responsible for a wide range of tasks, which may include maritime safety, security, search and rescue, border control, fisheries control, customs control, general law enforcement and environmental protection. The European Maritime Safety Agency (the Agency), the European Border and Coast Guard Agency, established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (3), and the European Fisheries Control Agency, established by Council Regulation (EC) No 768/2005 (4), should therefore strengthen their cooperation, within their mandate, both with each other and with the national authorities carrying out coast guard functions, in order to increase maritime situational awareness and to support coherent and cost-efficient action. (2) The implementation of this Regulation does not affect the division of competence between the Union and the Member States or the obligations of Member States under international conventions such as the United Nations Convention on the Law of the Sea, the International Convention for the Safety of Life at Sea, the International Convention on Maritime Search and Rescue, the International Convention for the Prevention of Pollution from Ships, the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, and other relevant international maritime instruments. (3) To allow an efficient and effective support to national authorities carrying out coast guard functions, the Agency should make use of available state-of-the-art technology, such as remotely piloted aircraft systems. (4) It is appropriate that the Administrative Board of the Agency be fully involved in the decision-making on issues referred to in this Regulation, which might have an impact on the Agency's other tasks and budget, including the working arrangement for co-operation between the three agencies. (5) Regulation (EC) No 1406/2002 of the European Parliament and of the Council (5) should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 The following article is inserted in Regulation (EC) No 1406/2002: Article 2b European cooperation on coast guard functions 1. The Agency shall, in cooperation with the European Border and Coast Guard Agency, established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (*), and the European Fisheries Control Agency, established by Council Regulation (EC) No 768/2005 (**), each within their mandate, support national authorities carrying out coast guard functions at national and Union level and, where appropriate, at international level by: (a) sharing, fusing and analysing information available in ship reporting systems and other information systems hosted by or accessible to those agencies, in accordance with their respective legal bases and without prejudice to the ownership of data by Member States; (b) providing surveillance and communication services based on state-of-the-art technology, including space-based and ground infrastructure and sensors mounted on any kind of platform; (c) building capacity by drawing up guidelines and recommendations and by establishing best practices as well as by providing training and exchange of staff; (d) enhancing the exchange of information and cooperation on coast guard functions including by analysing operational challenges and emerging risks in the maritime domain; (e) sharing capacity by planning and implementing multipurpose operations and by sharing assets and other capabilities, to the extent that these activities are coordinated by those agencies and are agreed to by the competent authorities of the Member States concerned. 2. Without prejudice to the powers of the Administrative Board of the Agency set out in Article 10(2), the precise forms of cooperation on coast guard functions between the Agency, the European Border and Coast Guard Agency and the European Fisheries Control Agency shall be determined in a working arrangement, in accordance with their respective mandates and the financial rules applicable to those agencies. Such an arrangement shall be approved by the Administrative Board of the Agency, the Administrative Board of the European Fisheries Control Agency and the management board of the European Border and Coast Guard Agency. 3. The Commission shall, in close cooperation with the Member States, the Agency, the European Border and Coast Guard Agency and the European Fisheries Control Agency, make available a practical handbook on European cooperation on coast guard functions. That handbook shall contain guidelines, recommendations and best practices for the exchange of information. The Commission shall adopt the handbook in the form of a recommendation. 4. The tasks set out in this Article shall not be detrimental to the Agency's tasks referred to in Article 2 and shall not infringe upon Member States' rights and obligations, in particular as flag States, port States or coastal States. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 September 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) Opinion of 16 March 2016 (OJ C 177, 18.5.2016, p. 57). (2) Position of the European Parliament of 6 July 2016 (not yet published in the Official Journal) and decision of the Council of 14 September 2016. (3) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (see page 1 of this Official Journal). (4) Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (OJ L 128, 21.5.2005, p. 1). (5) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1).